Exhibit 10.11

 

AMENDMENT TO FOURTH AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

This AMENDMENT (the “Amendment”) to the FOURTH AMENDED AND RESTATED EXECUTIVE
EMPLOYMENT AGREEMENT (the “Agreement”) originally dated as of January 7, 2015,
by and between Synergy Pharmaceuticals Inc., a Delaware corporation (the
“Company”) and Gary S. Jacob, Ph.D.  (the “Executive”) is dated as of
January 18, 2016.  Capitalized terms not defined herein shall have the meanings
assigned to them in the Agreement.

 

WITNESSETH:

 

WHEREAS, on January 7, 2015, Executive and the Company entered into the
Agreement; and

 

WHEREAS, the parties now desire to amend the Agreement to include payment of a
pro rated Target Bonus in the event the Agreement is terminated under certain
conditions;

 

NOW, THEREFORE, in consideration of and for the mutual promises and covenants
contained herein, and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the Agreement is hereby amended as follows:

 

1.                                      Paragraph 1.5(a) shall be deleted in its
entirety and replaced with the following:

 

“Incentive Compensation.  Executive shall be eligible to earn a cash bonus of up
to 50% of his base salary for each calendar year during the Employment Term
(such 50% amount, the “Target Bonus”) at the discretion of the Company’s Board
of Directors, or if the Board organizes a compensation committee, such committee
(the “Committee”).  Executive’s bonus, if any, shall be subject to all
applicable tax and payroll withholdings.  The bonus shall be determined on or
before March 1 of each year and paid on or before April 14 of each year.”

 

2.                                      The following paragraph shall be
included after Section 4.1 in the Agreement:

 

“If Executive’s employment is terminated by the Company other than for Cause (as
defined in Section 4.4 hereof) or as a result of Executive’s death or Permanent
Disability (as defined in Section 4.2 hereof), or if Executive terminates his
employment for Good Reason (as defined in Section 4.1 (b) hereof), and if such
termination of employment occurs within one year

 

--------------------------------------------------------------------------------


 

following a Change of Control (as defined in Section 4.5 hereof), then, in
addition to the payments and benefits set forth above in Sections 4.1(a)(i) —
(v), Executive shall receive, within 30 days after the termination, a payment
equal to the Target Bonus (as defined in Section 1.5 hereof) for the calendar
year in which the termination occurs, prorated to reflect the portion of the
year during which Executive was employed.”

 

2.             (A)          This Amendment shall be construed and interpreted in
accordance with the laws of the State of New York without giving effect to the
conflict of laws rules thereof or the actual domiciles of the parties.

 

(B)          Except as amended hereby, the terms and provisions of the Agreement
shall remain in full force and effect, and the Agreement is in all respects
ratified and confirmed. On and after the date of this Amendment, each reference
in the Agreement to the “Agreement”, “hereinafter”, “herein”, “hereinafter”,
“hereunder”, “hereof”, or words of like import shall mean and be a reference to
the Agreement as amended by this Amendment.

 

(C)          This Amendment may be executed in one or more counterparts, each of
which shall be deemed an original and all of which taken together shall
constitute a single Amendment.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first stated above.

 

 

 

SYNERGY PHARMACEUTICALS INC.

 

 

 

By:

/s/ Bernard Denoyer

 

 

Name:

Bernard Denoyer

 

 

Title:

Senior Vice President, Finance

 

 

 

 

 

 

 

By:

/s/ Gary S. Jacob

 

 

Name:

Gary S. Jacob

 

 

Title:

CEO

 

3

--------------------------------------------------------------------------------